                 Case 2:21-cr-00100-JCC Document 47 Filed 08/02/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR21-0100-JCC
10                             Plaintiff,                     ORDER
11          v.

12   MATTHEW JEFFEREY CHASE and RICKY
     CHAVEZ HERNANDEZ,
13
                               Defendants.
14

15
            This matter comes before the Court on Defendant Rickey Chavez Hernandez’s
16
     unopposed 1 motion to continue trial (Dkt. No. 44). Defendants are charged by Indictment with
17
     Conspiracy to Distribute Fentanyl, two counts of Distribution of Fentanyl, and one count of
18
     Possession of Fentanyl with Intent to Distribute. (Dkt. No. 25.) Trial is scheduled for August 9,
19
     2021. (Dkt. Nos. 34, 35.) Mr. Chavez Hernandez seeks a continuance to December 13, 2021.
20
     (Dkt. No. 44 at 1.) He indicates that additional time is necessary to review discovery and
21
     adequately prepare for trial. (Id. at 1–2.) The Court further notes that counsel for Mr. Chase
22
     recently withdrew and was replaced in late July. (See Dkt. No. 43.) Therefore, the Court
23

24
            1
               Mr. Chavez-Hernandez represents that the Government does not oppose. (See Dkt. No.
25   44 at 1.) Moreover, neither the Government nor Defendant Matthew Jefferey Chase have filed
     opposition briefs within the timeframe permitted by the Local Rules. See W.D. Wash. Local
26   Crim. R. P. 12(b)(2). Therefore, the Court considers the motion unopposed by all parties.

     ORDER
     CR21-0100-JCC
     PAGE - 1
               Case 2:21-cr-00100-JCC Document 47 Filed 08/02/21 Page 2 of 2




 1   anticipates that Mr. Chase’s counsel requires additional time to review discovery, discuss the

 2   matter with this client, and prepare for trial. Moreover, even if Mr. Chase had lodged a timely

 3   objection to Mr. Chavez-Hernandez’s motion, a reasonable trial continuance as to any defendant

 4   tolls the Speedy Trial Act period as to all joined co-defendants, even those who object to a trial

 5   continuance or who refuse to submit a waiver under the Speedy Trial Act. See 18 U.S.C.

 6   § 3161(h)(6); United States v. Messer, 197 F.3d 330, 337 (9th Cir. 1999).

 7          Having thoroughly considered the motion and the relevant record, the Court FINDS that

 8   the ends of justice served by granting a continuance outweigh the best interests of Defendants
 9   and the public to a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). Taking into account the exercise
10   of due diligence, the failure to grant a continuance would deny counsel for Defendants
11   reasonable time necessary for effective preparation, see 18 U.S.C. § 3161(h)(7)(B)(iv), and
12   would therefore result in a miscarriage of justice, see 18 U.S.C. § 3161(h)(7)(B)(i).
13          Accordingly, the Court GRANTS Mr. Chavez Hernandez’s motion (Dkt. No. 44) and
14   ORDERS:
15          1. The August 9, 2021 jury trial is CONTINUED until December 13, 2021.
16          2. The pretrial motions deadline is CONTINUED until November 12, 2021.
17          3. The period from the date of this order until December 13, 2021 is an excludable time
18              period under 18 U.S.C. § 3161(h)(7)(A).

19          DATED this 2nd day of August 2021.




                                                           A
20

21

22
                                                           John C. Coughenour
23                                                         UNITED STATES DISTRICT JUDGE
24

25

26


     ORDER
     CR21-0100-JCC
     PAGE - 2
